 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILED
IN THE UNITED STATES DISTRICT COURT NOV O41 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPP
EASTERN DIVISION ss ARTHUR JOHNSTON ast
UNITED STATES OF AMERICA
V. Criminal No. 2:19cr28-KS-MTP

FALLON DENEEM PAGE

AGREED PRELIMINARY ORDER OF FORFEITURE
PURSUANT to a separate Plea Agreement between FALLON DENEEM PAGE by and
with the consent of her attorney, and the UNITED STATES OF AMERICA (hereinafter “the

Government”), FALLON DENEEM PAGE agrees that the following findings are correct, and

further agrees with the adjudications made herein. Accordingly, the Court finds as follows:

1, The Defendant is fully aware of the consequences of having agreed to forfeit to the
Government her interests in and to the hereinafter described property, having been apprised
of such by her attorney and by this Court; and she has freely and voluntarily, with
knowledge of the consequences, entered into a Plea Agreement with the Government to
forfeit such property.

2 The Defendant agrees, the $9,500.00 Money Judgment, constitutes or was derived from
proceeds that the Defendant obtained, directly or indirectly, as a result of the offense
charged in the Indictment and/or was used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of the offense charged in the Indictment and/or
was involved in the offense charged in the Indictment. Such property is, therefore, subject
to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(c) and 982(a)(7); and 28 U.S.C. § 2461.

A; The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal

Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture of the $9,500.00
Money Judgment, at, and as a part of, the sentencing proceeding. The Defendant does

hereby waive such requirement and the requirement that the forfeiture be made a part of

the sentence as ordered by the Court in the document entitled, "Judgment in a Criminal

Case.” The Defendant and her attorney further authorize the Court to enter this order

immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence

of the Court whether ordered at that proceeding or not and whether or not attached as a part
of the said Judgment in the Criminal Case.

The Defendant and her attorney further agree that the she will cooperate with the United

States to identify, locate, and dispose of the substitute assets to satisfy the money judgment,

and that the United States may immediately begin the seizure of assets to be forfeited as

substitute property to satisfy the forfeiture money judgment.

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a. That the Defendant shall forfeit to the United States a Money Judgment in the
amount of $9,500.00;

b. The Court has determined, based on the Defendant's plea agreement, that the
following property is subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(c) and
982(a)(7); and 28 U.S.C. § 2461, that the Defendant had an interest in such property
and that the government has established the requisite nexus between such property
and such offenses :
$9,500.00 Money Judgment;

Gi The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets to satisfy

the forfeiture money judgment.
d. That any ancillary hearing is hereby dispensed with as the forfeiture provides for a
money judgment only. Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Agreed
Preliminary Order of Forfeiture shall become final as to the Defendant at the time
of sentencing [or before sentencing if the Defendant consents] and shall be made
part of the sentence and included in the judgment, and that this order shall be
enrolled in all appropriate Judgment Rolls.

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e). eT

SO ORDERED AND ADJUDGED this al day of Noevendopos

UNITED STATES DISTRICT JUDGE
AGREED:

Katt |). Aral 0

KATHLYN VAN-BUSKIRK
Assistant United States Attorney

LX

LON BENEEM PAGE
Defendant

Jott

SAMUEL C. MARTIN
Attorney for Defendant
